EXHIBIT M
        Securing Fiber Optic Communications against Optical Tapping Methods

Optical tapping devices placed in public and private optical networks today allow unfettered access to all
communications and information transiting any fiber segment. Available legally and inexpensively from
numerous manufacturers worldwide, optical taps are standard network maintenance equipment that are in
use daily. When used nefariously, optical taps provide an excellent method of intercepting voice and data
communications with virtually no chance of being detected. Intruders are therefore rewarded with a
bounty of relevant information while subject to a very low risk of being caught. Optical network
equipment manufacturers do not currently incorporate adequate protection and detection technologies in
their platforms to monitor such network breaches in real-time. Network operators thus cannot safeguard
the optical signals on their networks and therefore cannot prevent the extraction of sensitive data and
communications. Government networks, while assuredly more secure, are also vulnerable to certain types
of advanced passive and active tapping methods. This background paper serves to provide an overview of
the vulnerabilities of today’s modern optical networks; describe methods of addressing such issues; and
introduce Oyster Optics’ patented optical security, monitoring, intrusion detection and breach localization
solutions.


                    INTRODUCTION                                              however, such devices allow the extraction
                                                                              of all voice and data communications in the
     Fiber optic telecommunications systems                                   fiber plant with little or no chance of
     make up the backbone of all modern                                       detection.
     communications networks. Whether voice,
     data, video, fax, wireless, email, TV or                                 This is achieved because the light within the
     otherwise, over 180 million miles of fiber                               cable contains all the information in the
     optic cables worldwide transport the ever-                               transmitted signal and can be easily
     increasing majority of our diverse                                       captured, interpreted and manipulated with
     information and communications. Modern                                   standard off-the-shelf tapping equipment.
     economies and societies rely on the                                      Private and public networks today do not
     availability, confidentiality and integrity of                           incorporate methods for detecting optical
     critical fiber optic network infrastructures to                          taps in real-time, offering an intruder a
     function properly and efficiently.                                       relatively safe data extraction proposition.
                                                                              As fiber optic systems transmit large
     With the initial introduction of fiber optic                             volumes of data as light within an optical
     telecommunications systems came the belief                               fiber, such methods are thus a preferred low-
     that fiber-based transmissions are inherently                            risk method of intelligence gathering,
     secure. It has since been proven that not                                reaping access to large amounts of
     only are fiber optic systems simple to tap,                              information. From an eavesdropping and
     but in many respects they are simpler to tap                             espionage point-of-view the benefits are
     than their copper-based predecessors.                                    obvious.
     Furthermore, tapped optical networks
     divulge much greater pertinent information                               Today we live in a society where corporate
     in a more orderly and digitized manner. In                               espionage has become an international sport.
     fact, many fiber optic taps are standard                                 As communications using fiber optics
     network maintenance equipment used daily                                 become increasingly ubiquitous, so too does
     by carriers worldwide. Used illicitly,                                   the potential for the illegal tapping and

           Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
               No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                        1
stealing of confidential and commercially                                systems or intercepting radio transmissions.
sensitive data. It is estimated that over $100                           In recent years, however, the general
billion was lost to U.S. companies alone in                              population has been much more focused on
2000 due to corporate espionage activities,                              computer hacking. Hackers have different
whereas $20 billion was lost through purely                              goals and tend to wish that the success of
technical means. Internationally over 100                                their intrusion exploits become well known
foreign government agencies routinely                                    to the public. Such high-profile attacks,
obtain and provide sensitive information on                              such as Denial-of-Service attacks or the “I-
companies to their own domestic firms. In                                Love-You” virus, attract much media
fact, is the most recent Federal Bureau of                               attention. While they do have financial
Investigation and Computer Security                                      repercussions for the victims, they pale in
Institute “2002 Computer Crime and                                       comparison to the massive losses that can
Security Survey”, major U.S. companies and                               stem long-term from undetected fiber optic
organizations stated that their most likely                              taps that may remain in place for extended
source of attack was from combined                                       periods of time and provide access to all of a
espionage activities stemming from U.S.                                  corporation’s          information        and
competitors, foreign corporations and                                    communication transiting to and from a
foreign governments. Independent hackers                                 facility, building, campus or region.
and disgruntled employees, while always a
danger that must be appropriately managed,                               In comparison, professionals have a very
ranked second and third behind the                                       different modus operandi, as they wish to
combined threats of espionage. Recent                                    extract as much information for as long as
examples include French taps on UK                                       possible for a specific financial or political
wireless      networks       for     executive                           gain and with the goal of not being detected
conversations in competitive bidding                                     or caught. Fiber optic taps provide a very
situations; taps placed by criminals in Dutch                            useful method in their arsenal of illicit
police networks; optical taps placed by the                              information gathering tools.
former East German Secret Police (STASI)
on the optical links between West Berlin and                             As a result, contrary to popular belief, fiber
West Germany; and even the recent tapping                                optic telecommunications systems are
of the optical lines of a major Boston-based                             extremely vulnerable to being tapped and
financial institution.                                                   few private or public network operators, if
                                                                         any, can claim that their networks are ‘tap
Particularly problematic is the fact that the                            free’ or protected even minimally from
vast majority of optical taps persist                                    optical tapping methods.
completely undetected, as carriers and most
enterprises today do not employ adequate
techniques to monitor, detect and protect                                   FIBER OPTIC COMMUNICATIONS
data on their optical networks. Clearly in
such an environment, fiber optic networks,                               Optical fibers are dielectric wave guiding
which      are     the    lifeblood    of  all                           devices used to confine and guide light.
communications and data transfer in modern                               These cables are typically constructed of
society, are real targets for attacks.                                   silica glass cores surrounded by a cladding,
                                                                         which is then protected by a jacket. While
Traditionally illegal entry into systems has                             cladding is typically also made from a silica
been through tapping into communication                                  glass, some applications utilize plastic or

      Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
          No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                   2
“doped” silica. Regardless of material, in                               means of transmitting information over
order for internal refraction and propagation                            communications systems.
of the light through the optical fiber, the
cladding’s refractive index must be lower                                The increased capacity and growth of
than the core to satisfy Snell’s Law. The                                overall bandwidth has allowed for the
primary function of the jacket is to protect                             tremendous grow of other communications
the fiber from damage.                                                   media, such as wireless networks, the
                                                                         Internet, corporate Wide Area Networks,
Diagram 1: Standard cross-section view of                                Storage Area Networks, and the like, which
an optical fiber.                                                        all utilize fiber optic cores. Fiber-based
                                                                         communications systems have thus replaced
                                                                         virtually every prior type of communications
                                                                         system at the core and as they continue
                                                                         expanding to the edge of the network, it is
                                                                         indeed only a matter of time before optical
                                                                         fibers reach nearly every desktop and most
                                                       Fiber Core
                                                                         homes. Further advances in all-optical
                                            Cladding                     switching and even early developments in
                          Jacket
                                                                         optical processors and busses promise a
                                                                         future teeming with all-optical, land-based
                                                                         network infrastructures.
Communications using optical fibers have
several attractive features and advantages
over other communications systems. These
                                                                           THE VULNERABILITY OF FIBER
advantages include:
                                                                          OPTIC COMMUNICATION SYSTEMS
•   Greater bandwidth and capacity                                       Modern fiber networks deploy over 180
•   Electrical isolation                                                 million of miles of fiber worldwide. These
•   Low error rate                                                       networks allow for the transmission of large
•   Greater immunity to external influences                              amounts of data and information from point-
•   Greater immunity to interference and                                 to-point cheaply and easily, and carry
    crosswalk                                                            extremely important and confidential
                                                                         information.      Although it was initially
Fiber optic communication systems have                                   thought that these fiber optic systems would
been       increasingly    deployed     in                               be inherently secure, it has been discovered
telecommunications systems, as their high                                that the extraction of information from
bandwidth has allowed them to replace                                    optical fibers is relatively simple and is
copper at an initial rate, for example, of                               aided by the increasing sophistication and
approximately one fiber cable for each one                               availability of standard test and maintenance
thousand copper wires. Advances in DWDM                                  equipment.
have continued to push such ratios even
further through additional wavelengths and                               There are various fiber optic tapping
channels.                                                                methods, but most fall into the following
                                                                         main categories:
With such popular properties, it should
come as no surprise that optical fibers have
become the most affordable and efficient
      Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
          No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                   3
    •     Splice                                                           Diagram 2: Illustrated below are two
    •     Splitter or Coupler (Variable)                                   simple taps that allow for the bleeding of
    •     Non-touching methods (passive and                                light from the optical fiber.
          active)
                                                                                                                                     Optical Detector
SPLICE: The simplest method of tapping is
by splicing the optical fiber briefly and                                                                                    Lost Light <1%
inserting equipment to allow for the signal
to transit to the end party while also being                                                         Active Fiber Optic Cable
intercepted by the intruder. Optical splices
do provide a momentary lapse of data while                                                     Cladding
the fiber is not operational. Carriers do not,
                                                                                       Jacket
however, have the real-time ability to locate
fiber breaks and must then usually roll-out
trucks, technicians and insert additional
external equipment. Thus, if downtime is
short, many operators will attribute the                                                                       2(a)
disturbance to a network glitch and allow
data transit to continue, unaware that a tap
has been placed. Most off-the-shelf tapping
equipment today, however, does not                                                                             Fiber Clamp

interrupt the signal and thus the splicing
method is not preferred.
                                                                                                          Active Fiber Optic Cable

SPLITTERS              AND          COUPLERS                                                                                         Stolen Light
                                                                                          Cladding
(VARIABLE): Such methods allow the
                                                                                                                        Optical Detector
tapping of an optical fiber without actually                                          Jacket
breaking the fiber or disrupting the data
flow. One of the lesser-known properties of                                                                    2(b)
optical fibers is that light is easily lost from
both the jacket and the cladding of the fiber,
particularly if the fiber is bent, or clamped,
in such a way that micro-bends or ripples are                              In fact, many optical fiber test instruments
formed in its surface. Perhaps the simplest                                are designed specifically to take advantage
example of such phenomena is that one is                                   of this fact. For example, below is a
able to see the light in an optical fiber if one                           commonly available Optical Fiber Identifier
holds an optical fiber in one’s hands. Just as                             that is used to determine the direction of an
simply as one sees the light (as one’s eyes                                optical signal, without the need to remove
are after all biological optical detectors), so                            the jacket. Other passive, non-intrusive
does the equipment designed to interpret it.                               tapping devices are also shown.
In reality, all that is required to extract all of
the information traveling through an optical
fiber is to introduce a slight bend into the
fiber, or clamp onto it at any point along its
length, and photons of light will leak into
the receiver of the intruder.

        Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
            No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                     4
Figure 3(a-d):     Commercially available
optical    signal tapping      device for
determining     signal    direction   3(a),
polarization maintaining variable ratio
evanescent wave coupler 3(b), micro-bend
clamping tapping device 3(c), and macro-
bend tapping device 3(d).



                                                                                                      3(d)

                                                                        For a basic tap, only 0.2 dB of optical power
                                                                        is needed to identify the signal presence and
                                                                        direction. Thus it is quite simple to utilize
                                                                        more sensitive optical detectors and
                                                                        additional electronics to collect the entire
                                                                        optical signal. Once this is accomplished,
                                                                        an optical fiber network analyzer, which is a
                                                                        commonly available test instrument
                                                                        manufactured by a number of companies,
                          3(a)                                          may     be used        to    determine the
                                                                        communication protocol and to decipher the
                                                                        information.

                                                                        Even when only less than 0.1 dB (~2%) of
                                                                        signal is leaking, it will still contain all of
                                                                        the information being transmitted by each
                                                                        photon. The user at the other end will never
                                                                        know that their information has been
                                                                        compromised since they will experience no
                                                                        apparent      interference       with     their
                                                                        communications.

                          3(b)                                          NETWORK DISRUPTION: In fact, some
                                                                        tapping devices may be utilized not just for
                                                                        passive tapping, but for active tapping, in
                                                                        which there occurs an injection of signals
                                                                        into the fiber plant for various uses, such as
                                                                        legitimate maintenance or even dangerous
                                                                        network disruptions and attacks. Such
                                                                        techniques could be used in order to
                                                                        introduce false information or to corrupt
                          3(c)                                          existing information flows. Such capabilities
                                                                        allow a wide range of misuse, ranging from
                                                                        corporate espionage disinformation to
     Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
         No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                  5
terrorist disruptions of the critical                                    the signals propagating through the glass
communications       infrastructure.     Unlike                          fiber experiencing any transmission loss…”
blatant physical attacks on the network                                  - While this specific implementation is
infrastructure, such as cutting an optical                               limited to a maximum bit-rate, other lesser-
cable, optical taps used in today’s networks                             known methods also exist, which allow for
for disruption purposes are subtle in nature,                            much higher bit-rate optical taps. More
not detectable in real-time, difficult to locate                         notable is that although off-the-shelf
and reap havoc on infrastructure integrity                               equipment for such undetectable optical taps
and availability.                                                        are not currently available for purchase, the
                                                                         patent documents describe clearly the
NON-TOUCH METHODS (PASSIVE AND                                           preferred method and how such a device is
ACTIVE): Numerous methods of tapping                                     constructed and operates.
optical fibers exist without the need to
actually touch the fiber or “steal” light from                           More advanced non-touching active taps in
the fiber plant. Some methods, while having                              contrast inject additional light into the fiber
been around for over a decade, have recently                             plant and are able to deduce the underlying
been published in the public domain and are                              optical signal by gauging certain interactions
now accessible worldwide by anyone who                                   between the two. Such non-touching taps are
has access to an Internet connection. A                                  primarily undetectable and thus, without the
recent U.S. Patent (6,265,710), as well as                               proper     physical-layer     optical    signal
European Patent (0 915 356), issued to                                   protection in place, data may be intercepted
Deutsche Telekom, describes in detail “a                                 indefinitely without notice by the network
method or device for extracting signals out                              operator or end-user.
of a glass fiber without any detectable
interference occurring, in particular without




 3(e). Example of the tapping of a live video conference over a 10 kilometer fiber span without network disruption
 or visible signal degradation in a laboratory setting. Intercepted video conference between two laptops replayed
                                             on third laptop in real-time.
      Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
          No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                   6
   OTHER PARTIAL PROTECTION                                              play an important role in fiber optic security
           METHODS:                                                      in general, they serve more efficiently as
                                                                         part of a comprehensive security and
RFTS: Radio Frequency Testing Systems                                    monitoring package, which also incorporate
(“RFTS”) are an effective means of                                       other effective data and fiber protection
scanning multiple dark fibers for route                                  mechanisms.
integrity prior to the optical fibers being lit.
While certain types of discrepancies may be                              Encryption:       While encryption is an
found, which could correlate to already                                  effective means of scrambling data point-to-
placed taps, RFTS’ only operate on dark                                  point on a network, it does not solve the
fibers prior to service. Thus, once an RFTS                              problem of optical taps. Specifically, it does
is dismantled and a fiber is lit and in service,                         not protect the physical transport layer of the
no form of even basic intrusion detection is                             network, nor can it detect when an optical
left available. Furthermore, the optical                                 tap has been placed, what type of tap it
signals on the lit fiber are in no way                                   might be and exactly where such a tap is
protected, so that an optical tap can readily                            located in the fiber plant. Without the ability
extract data without the possibility of being                            to detect and locate a potential intruder,
detected. In short, an RFTS may provide                                  effective law enforcement actions are not
some protection to optical network assets                                possible. Therefore intruders are not only
prior to going into service, but once in                                 capable of continually and indefinitely
service and producing revenue, those assets                              extracting data in an undetected manner, but
are wide open to manipulation via optical                                they are also in the position to insert further
taps.                                                                    optical taps into other networks for
                                                                         additional gain in a relatively low-risk
Intrusion Detection Systems: Intrusion                                   environment.
detection systems may operate on the data-
layers or on the physical-layers. What most                              Encryption is also by definition a
people understand as intrusion detection                                 mathematically solvable algorithm with a
systems actually operate at the data-layers                              predefined set and one correct key, which
and offer no protection against optical taps.                            through various methods can be derived. So-
Intrusion detection systems that operate at                              called ‘unbreakable’ encryption methods
the physical-layer are in fact useful in                                 have throughout history time and time again
detecting if certain types of optical taps may                           been broken with ingenious methods, faster
have occurred. They do not, however,                                     processors, new technologies and simple
actually protect the underlying data at all,                             brut force. Many decryption hardware and
and thus such data may successfully still be                             software tools for hackers are widely
extracted. Furthermore, intrusion detection                              available and are quite successful at
systems are prone to human error, as alarms                              allowing unfettered access to data. Such
must be correctly interpreted and acted                                  examples include digital scanners for cell
upon, otherwise unprotected data may                                     phones, DVD decoders, WiFi descramblers,
continue to be tapped. In fact, non-touching                             and the like.
optical tapping methods are by definition not
detectable, and thus if the data itself is not                           Encryption also has an associated high cost
protected, it may continue to be extracted                               of ownership, as the difficulties in
indefinitely without any notice. Thus while                              implementing and maintaining it across an
physical-layer intrusion detection systems                               entire enterprise are prohibitive. Usability is

      Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
          No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                   7
also an issue as interoperability to other                               the physical-layer is required to truly protect
external organizations is not possible                                   against optical taps.
without proper planning and agreement on
the types of encryption standards to attempt                                GOVERNMENT VS. COMMERCIAL
to use. As encryption is not a transparent                                         NETWORKS
security technology, users must learn
various interfaces, which are not                                        Commercial fiber optic networks and the
standardized     across    applications   or                             equipment that make them possible do not
platforms. Even then, encryption is only                                 incorporate      comprehensive      protection
effective if keys are frequently updated and                             mechanisms        against optical tapping
passwords are not simple to guess or find on                             methods. Intruders utilizing optical taps in
or around workstation desktops. Large                                    commercial networks do so knowing that
corporations with offices across the globe                               they can reap an abundance of targeted
must also address various government                                     information in an organized and digitized
export and import laws regarding encryption                              format with little or no chance of their illicit
technologies, as well as government or 3rd                               activities being detected by either the carrier
party key depositories schemes.                                          or the carrier’s corporate customers.

Encryption has therefore experienced a                                   Government networks, however, do
relatively low implementation rate and                                   incorporate more robust protections against
virtually all voice traffic and the vast                                 tapping methods in general. Such efforts
majority of data traffic is simply not                                   depend on the type of network, the
encrypted today. The small amount of traffic                             importance of data being transmitted, and
that is encrypted, however, must have                                    the nature of application. For instance, many
unencrypted headers in order to successfully                             government networks prudently encrypt
transit and be switched in the public                                    much or all data for transmission. Likewise,
networks. Thus, traffic analysis can derive                              some government networks will use random
large volumes of useful data and encrypted                               daily Optical Time Domain Reflectometer
packages between two parties actually serve                              (“OTDR”) scans to look for possible
as a red-flag for information that is                                    changes in fiber health indicative of possible
potentially highly useful and may warrant                                tapping activities. In such cases non-
the effort to decrypt offline.                                           touching passive and active tapping methods
                                                                         still leave government networks susceptible
Developments in quantum encryption have                                  to eavesdropping, espionage and disruption.
made headlines recently. It is important to                              More drastic measures such as reinforced
note that while such efforts do protect the                              concrete conduits or gas-filled packaging
original encryption key when initially in                                may also be used in extreme situations
transit, once a session is established, the                              where cost is not a discernable issue.
actual information is sent in a normal
encrypted format that is still susceptible to                            It should be noted that in all cases
all the typical issues of encryption and                                 government networks are trying to protect
likewise can be decrypted.                                               against optical tapping methods. Otherwise
                                                                         there would be no reason to undertake such
Therefore, while encryption may serve as a                               protective measures in the first place.
useful deterrent at the data-layer in general,
a second complimentary line of defense at

      Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
          No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                   8
    PROTECTING INFORMATION                                               integrated optical security technologies and
                                                                         thus tapping incidents are rarely detected
Based on the aforementioned evidence it is                               and never publicized for obvious reasons of
easy to conclude that by using relatively                                brand protection and risk mitigation. The
inexpensive opto-electronic components                                   public today is under the false impression
widely available in the telecommunications                               that optical fibers are a secure means of
industry, an effective detector to tap an                                communications. This is simply not the
optical fiber can be built or easily purchased                           case.
preassembled. This has serious security
implications for users of fiber optical                                  Optical networks are particularly vulnerable
communication systems, especially those                                  in the local and access loops and wherever
with sensitive data such as financial                                    intruders have ample opportunity to access
institutions, exchanges, insurance firms and                             fiber in the public domain or choice spots of
healthcare corporations, as well as R&D                                  weakness. For example, access to fiber
facilities, global manufacturers, government                             cables is plentiful in and around a customer
and other agencies.                                                      premise, as well as between the customer
                                                                         premise and the first switching center,
Typically sensitive information is believed                              typically in the local fiber loop. If accessed
to be the domain of high security                                        before the first switching center, 100% of all
organizations such as the military or foreign                            voice and data communications can be
affairs departments. In the competitive                                  typically intercepted and extracted without
global marketplace, however, commercial                                  customer or carrier knowledge. The required
organizations possess and exchange                                       equipment for optical tapping is also less
communications and information that is                                   expensive and complex in the local and
critical to their survival. Much of this data is                         access loops, where speeds and network
exchanged or supplied in strict confidence                               topology are simpler to manage.
with their clients, partners or global
subsidiaries. Such organizations include                                 In large cities and financial centers, optical
accounting firms, law firms, investment                                  network vulnerabilities are particularly
banks, brokerages, R&D organizations,                                    magnified for systems in multi-story, multi-
government        regulatory    bodies,     and                          tenant buildings, such as high-rises, where
insurance companies to name only a few.                                  users often occupy a number of non-adjacent
                                                                         floors. Optical cables linking the
All public and private network operators and                             telecommunications        facilities  typically
their respective clients are completely                                  travel in risers or elevator shafts where there
vulnerable to the tapping and stealing of                                is no existing monitoring or security
their mission critical communications and                                capabilities. Organizations simply do not
information. The underlying vulnerability                                realize that their information and
of the global optical communications                                     communications are simple to extract via an
infrastructure has not been publicly raised                              easily placed tap in such easily accessible
to-date mainly because suppliers, operators                              common areas.
and users have failed to understand the
severe threat and because there have been no                             Telephone closets, cages, conduits, risers,
effective solutions available until recently to                          shafts, parking garages, manholes, subways,
counteract such occurrences. Furthermore,                                telephone poles and many other areas are all
suppliers and operators have not yet                                     accessible to place fiber taps. The further

      Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
          No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                   9
trend towards greater globalization only                                Corporate Officers and Directors have also
adds to the problem as companies become                                 recently been held responsible for oversight
more competitive and find themselves                                    of inadequate security measures in their own
located on less than familiar foreign soil.                             corporations. Various shareholder, contract,
                                                                        tort and insurance lawsuits have already
                                                                        been successfully litigated in court, or in
     LEGAL, REGULATORY AND                                              many cases settled out of court, in order to
     INSURANCE IMPLICATIONS                                             reduce public exposure and risk brand
                                                                        damage. Examples include:           People’s
Insurance policies are now widely available                             Telephone Co. v. Hartford Fire Insurance;
for various types of hacking, cracking and                              Exodus v. C.I. Host; Caremark Ash v.
phreaking occurrences through firms such as                             McColl; Oxford Health Plans; American
AIG, Lloyd’s of London, and Marsh. It is                                Guarantee & Liability Co. v. Ingram Micro
expected that insurance premiums for                                    Inc.; International Derivative Litigation;
companies employing more secure services                                Compare Retail Systems v. CAN Insurance.
against optical taps will benefit from lower
insurance premiums long-term.
                                                                                               SOLUTIONS
Recent legislation has furthermore shifted
increased       security   and    privacy                               Proactive vs. Reactive: Most security
responsibilities to firms in both North                                 measures today are reactive in nature. That
America and Europe. Examples include:                                   is, they are meant to slow down or hinder an
The Gramm-Leach-Bailey Act of 1999; The                                 intruder that is trying to penetrate a network
German Telecommunications Act (TKG) –                                   through means such as encryption. While
Paragraph 87; The Health Insurance                                      such reactive techniques may be successful
Portability & Accountability Act; The                                   in deterring many intruders, they do not stop
Electronic Signatures Act of 1998; The                                  all intruders nor do they allow for the actual
Child Online Protection Act of 2000; and                                interception of the intruder. Thus intruders
The Internal Standards Organization (ISO                                are not caught and cannot be stopped from
17799), to name a few.                                                  pursuing such efforts again in the future.

In addition, other new laws such as the State                           Proactive security measures, however,
of California’s recent SB 1386 will require                             enable the immediate determination of an
companies with online businesses to notify                              intrusion event and can identify the exact
their customers of computer security                                    location in the fiber plant of the intruder in
breaches if they count Californians as                                  real-time. Law enforcement and Homeland
customers, even if the company isn't based                              Security Forces thus have an effective tool
in California. Given the size of California’s                           to detect and locate intruders during an
population and the complexity of                                        intrusion attempt while also stopping the
differentiating between in- and out-of-state                            perpetrators from future network attacks.
customers, many companies may be forced                                 Therefore a comprehensive combination of
to inform all of their customers of computer                            proactive and reactive security methods that
security breaches in the U.S. and even                                  not only protect the entire fiber optic carrier
abroad, when personal customer information                              signal from eavesdropping, but also allow
is accessed or stolen.                                                  the interception of intruders, is highly
                                                                        desirable.

     Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
         No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                 10
                                                                         hostile or unwanted intruder utilizing optical
Oyster Optics, Inc. has developed and                                    tapping techniques. Intrusion detection and
patented groundbreaking optical security,                                breach localization techniques monitor the
monitoring, intrusion detection and breach                               fiber optic plant in real-time for intrusions
localization solutions for today’s global                                and maintenance events thus allowing for
optical     networks.     The     company’s                              the dispatch of specific resources to the
technologies are encryption-free (yet                                    exact location where such instances occur.
encryption-compatible),             protocol-                            Global Fortune 1000 corporations, financial
independent and provide for the highest                                  institutions, R&D facilities, and government
level of security on already existing optical                            agencies should seek such assurances when
infrastructures. Because the physical                                    linking together their geographically
transport layer is completely secured, all                               disparate facilities. Any lesser steps are an
higher networking layers and data types are                              open invitation for intruders to exploit
subsequently protected as well. Oyster                                   known network weaknesses.
Optics licenses their unique technologies to
telecommunication equipment vendors and                                  Oyster Optics’ technologies provide for the
defense contractors for implementation in                                secure transmission of optical voice and data
public and private networks. Special                                     over existing fiber optic networks. Using a
configurations    for extremely        secure                            patented method of secure phase modulation
government applications and networks are                                 of the optical signal to impress data on the
available. Oyster Optics also provides                                   optical carrier, the data can only be
customized design, engineering and support                               recovered by a specialized Oyster Optics’
services.                                                                receiver synchronized to the transmitter at
                                                                         power up. Each Oyster Optics’ enabled
Corporate espionage of all sorts is on the                               transmitter and receiver is truly unique
rise with the tapping of fiber optic networks                            through         a        non-pseudo-random
allowing intruders to access all of a firm’s                             manufacturing process and thus not
voice and data communications all of the                                 reproducible. Traditional methods for
time. Offsite co-location, hosting, back-up,                             tapping optical packets and for decoding
disaster-recovery, and SAN facilities                                    encrypted data are thus useless in attempts
exacerbate this trend and allow increasingly                             to tap a fiber protected with Oyster Optics’
greater opportunity for intruders to access a                            technologies. In addition, due to the nature
company’s crucial information from the                                   of the optical signal sent using Oyster
safety of an off-premise network winding                                 Optics’ patented secure phase modulation
through the insecure and open public                                     technologies, attempts to tap Oyster-
domain.     Today’s      common       security                           protected fiber, along with the attempted tap
technologies simply do not lock-down the                                 location in the fiber plant, become
physical transport layer nor do they provide                             immediately known to the network operator
adequate security across the optical network.                            via highly-sensitive intrusion detection
                                                                         technologies. The optical signal is thus
Oyster Optics’ technologies incorporated                                 completely safe from eavesdropping
into optical equipment for carrier and                                   attempts and can be automatically rerouted
government networks provide the strongest                                over another safe Oyster-protected fiber
network security available thus making all                               route as warranted.
data, voice, video, imagery or other
information completely unrecoverable to a

      Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
          No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                  11
Oyster Optics’ proprietary transmission                                  integration into their network platforms.
methods enable new advancements in the                                   Network operators can then purchase new
areas of optical security, monitoring,                                   equipment with Oyster Optics’ technologies
intrusion detection and maintenance.                                     from such equipment vendors for insertion
Combined together, four primary methods                                  directly into their optical infrastructures. As
provide an unparalleled level of security                                optical security requirements become more
against all optical tapping techniques in fiber                          stringent in the areas of physical-layer signal
optical networks:                                                        protection and intrusion detection, the
                                                                         demands within Service Level Agreements
1. Physical-layer security: Completely                                   are expected to increase greatly, with
secures fiber optic transport layers (0, 1)                              customized escalation procedures for
making data virtually impossible to recover                              different types of intrusions becoming the
and read.                                                                norm. Long-term it is expected that
                                                                         corporations not utilizing secure optical
2. Intrusion Detection: Highly-sensitive                                 bandwidth will be at a distinct disadvantage
monitoring of various intrusion and                                      due to issues such as: greater network
maintenance events with fine-tunable                                     penetration exposure; higher insurance
thresholds allows immediate alerts of                                    premiums; increased Officer and Director
network penetration attempts.                                            Liability; heightened brand risk; consumer
                                                                         backlash; negative press; etc.
3. Breach localization: Calculates the
exact position of such events along optical                              Customers, however, may be offered a
fibers in real-time. Law enforcement actions                             variety of service choices in the meantime.
against perpetrators are now enabled for the                             Oyster Optics’ technologies are backwards
first time through proactive integrated                                  compatible           with            existing
means. Maintenance and repair actions are                                telecommunications equipment and can run
also more targeted and effective.                                        in either a secure mode or a non-secure
                                                                         mode. This distinct flexibility allows
4. Output         optimization:      Software                            service providers using network equipment
management limits the overall available                                  with Oyster Optics’ technologies to offer
light in a fiber plant to the exact fiber span                           their customers new pricing structures for
length. Acceptable signal-to-noise-ratios and                            secured data transmission, while still
bit-error rates are software programmable,                               running in a non-secure mode for those
allowing for robust optical links while                                  customers not yet desiring extra security.
limiting, however, the superfluous light
typically found in fiber plants, which would                             Oyster Optics provides                      three       distinct
otherwise provide further means of exploit                               advantages to carriers:
through optical taps.
                                                                         1. Differentiation: Oyster Optics enables
                                                                         carriers to provide truly secure optical
          SERVICE PROVIDERS                                              networks to their corporate and government
                                                                         clients, who increasingly are looking for
Oyster Optics licenses its optical security,                             additional measures to safeguard their
monitoring     and   intrusion    detection                              mission-critical data and communications
technologies to communications equipment                                 across disparate global enterprises. Optical
vendors and defense contractors for                                      taps are a glaring hole in most companies’

      Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
          No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                  12
security policies and effective protection                               monitoring features to their network
tools are therefore needed for their security                            platforms to protect their customers’
arsenal.                                                                 confidential voice and data communications.
                                                                         Corporate end-users wishing to safeguard
2. New Revenue Streams: Carriers                                         their     mission-critical       data      and
implementing     Oyster    Optics     secure                             communications across disparate global
transmission technologies are able to realize                            enterprises are turning first to their network
new revenue streams by providing secure                                  operators for solutions. Optical taps are a
bandwidth to their corporate and                                         glaring hole in most platforms’ security
government clients directly to the premise.                              effectiveness and thus additional protection
Carriers offering Managed Network                                        tools and policies are required.
Services can further revenue goals by
implementing equipment with Oyster                                       2. Revenue Enhancement: Optical
Optics’ technologies as part of their core                               networking      equipment     manufacturers
Network Security Solutions.                                              implementing Oyster Optics’ secure
                                                                         transmission technologies are able to realize
3. Cost Reductions: Oyster            Optics’                            greater revenues by commanding a higher
technologies      help    carriers    achieve                            price for equipment providing such desirable
significant cost reductions through improved                             security, monitoring and maintenance
maintenance features, increased equipment                                features.
performance and better resource allocation.
Long-term cost savings may also be                                       3. New Market Penetration: No optical
achieved through lower insurance premiums                                networking platform today adequately
and reduced legal exposure.                                              protects against optical taps, if at all.
                                                                         Networking equipment incorporating such
                                                                         security and monitoring capabilities may
 OPTICAL NETWORK EQUIPMENT                                               thus be used as a competitive advantage to
       MANUFACTURERS                                                     successfully increase market share against
                                                                         competitors’ product lines, which do not
Changing optical security requirements over                              offer such functionality. Once in place, such
time will demand that manufacturers of                                   security technologies may also be leveraged
optical networking equipment incorporate                                 into higher-order equipment sales at higher
greater security, monitoring and intrusion                               margin.
detection functionalities into their platforms.
Optical network equipment manufacturers
meeting the needs of network operators                                    SECURE OPTICAL PLATFORM: TWO
benefit from three distinct advantages:                                       INTEGRATION METHODS

1. Platform Differentiation: Oyster                                      Oyster Optics’ proprietary technologies can
Optics’ technologies enable equipment                                    be implemented into a manufacturer’s
manufacturers to provide truly secure optical                            equipment as either a stand-alone device or
networking equipment to network operators                                at the transceiver card level.
and thus differentiate their product offerings
from that of their competitors. The threat of                            Stand-alone Device: When implemented as
optical taps are causing network operators to                            a stand-alone device, interoperability with
consider the addition of optical security and                            any manufacturers’ equipment is ensured.

      Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
          No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                  13
The successful insertion into multi-vendor                               transceiver cards containing Oyster Optics’
networks help protect network operators                                  technologies, either proactively in routes
from financially troubled vendors and those                              where need demands or through regular
not pursing optical security and monitoring                              attrition. The cost differential between a
functionality in their current or future                                 current non-secure transceiver card and a
product lines.                                                           secure transceiver card implementing Oyster
                                                                         Optics’ technologies is the relatively minor
Such devices sit at either end of a given                                incremental components cost, as well as
fiber optic segment to provide security,                                 other fixed costs such as upfront design and
monitoring,    intrusion    detection    and                             related licensing fees, which can be spread
maintenance capabilities to that specific                                across the product line.
route. At either end, each device optically
interfaces with already existing multiplexor                             Even though the input and output electronic
and transceiver card equipment, which                                    data streams to the multiplexors and
otherwise does not support such optical                                  switches remain the same, the light
security and monitoring capabilities.                                    transmitting the data is in a patented secure
                                                                         phase modulated format different from any
 Network Management and Administration                                   commercially available products. Because
occurs through a standard SNMP or other                                  of the format of the light, Oyster Optics’
similar        interface.         Multi-vendor                           technologies are therefore able to provide an
interoperability in particular allows network                            extremely precise and sensitive tap detection
operators to incrementally add such required                             system, which would not function with
optical security and monitoring capabilities                             existing common equipment utilizing
to their already existing infrastructures.                               insecure amplitude or intensity modulated
Network operators are thus not hampered by                               signals. Furthermore, Oyster Optics
feature restrictions on current vendor                                   integrates an Optical Time Domain
equipment, limited configurations for                                    Reflectometer (“OTDR”) to instantaneously
security, network monitoring limitations or                              locate the exact source of an intrusion or
other constraints.                                                       maintenance event and determine its origins,
                                                                         such as an actual tap, a physical line break,
Transceiver Cards: When implemented at                                   or even simple fiber degradation.
the transceiver card level, Oyster Optics’
technology takes advantage of already                                    Such features also allow a carrier to more
existing optical and electrical components in                            cost-effectively maintain and operate their
the     transceiver    cards      and   their                            fiber network. Depending on the type of
accompanying multiplexors or other                                       breach event, the most appropriate resources
terminal equipment. Transceiver cards are                                may be allocated to alleviate the situation,
the least expensive, most easily swappable                               whether it is a maintenance action or a law
components in an optical network, and due                                enforcement action driven by an actual
to the life of laser components, need to be                              intrusion.
replaced more frequently than other
networking equipment.                                                    Network operators may therefore offer
                                                                         corporate clients a much more robust and
Thus network operators may replace                                       secure network, which is completely
existing non-secure transceiver cards in                                 protected against optical taps and
multiplexors and switches with secure                                    continuously monitored 24/7/365. Such

      Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
          No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                  14
value-added security, monitoring and                                    virtually impossible to obtain information
intrusion detection services demand a                                   and to attempt to do so without the detection
premium and would be a welcome addition                                 and localization of the intruder.
to the current weak environment in the
telecommunications industry.                                            Oyster Optics’ unique ensemble of security,
                                                                        monitoring, intrusion detection and breach
Oyster Optics’ technology thus manipulates                              localization technologies at the physical
the underlying characteristics of the light                             transport layer provides carriers, vendors
waves in such a manner, that when                                       and end-users with an unparalleled new
attempting to tap an optical fiber protected                            security offering.
by Oyster Optics’ technologies, it is




         Figure 4: Example of Oyster Optics’ Patented Secure Transmission Architecture




     Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
         No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                 15
       Oyster Optics Transceiver Equipment                                    allowing carriers to optimize the rollout and
                    Interfaces                                                support of new optical security and
                                                                              monitoring services in their networks.
     For a transceiver card implementation to                                 Nonetheless, because Oyster Optics’
     leverage the advantages of Oyster Optics’                                technology is backwards compatible with
     technology in a network, an upgrade to the                               existing telecommunications equipment, it is
     existing embedded host platform software,                                possible for carriers to install and operate
     network management software, and                                         transceiver cards with Oyster Optics’
     provisioning      software      should     be                            technologies in a non-secure mode without
     implemented. The embedded host platform                                  requiring all necessary software updates to
     (i.e.: multiplexor, switch, or other                                     be in place.      As a carrier’s normally
     equipment) and network management                                        scheduled software upgrades occur, the new
     software upgrade consists of managing,                                   security, monitoring and intrusion detection
     controlling, and the automatic interpretation                            services can be automatically ‘turned-up’
     of the results from the intrusion detection                              remotely to allow fast provisioning to
     alarm and embedded Optical Time Domain                                   corporate and government customers. Oyster
     Reflectometer (“OTDR”).              Network                             Optics can also provide hardware and
     provisioning software upgrades will                                      software support services during equipment
     highlight routes that are protected by Oyster                            design and integration with a carrier’s
     Optics technologies vs. unprotected routes,                              selected equipment vendors.


                                                                           Electronic
                                                                        Bit Stream In

    Secure Optical Out
                                                                          Status
      Secure Optical In                                                     &                                                              Discrete
                                                  Oyster
                                                                          Control                                                          Alarm
                                                Transceiver
                                                                                                                                           Connections
                                                   Card
                                                                                                   Existing
                                                                                                  Embedded                                 NMA Comm
                                                                                                   System                                  Interface
                                                                           Electronic             Processor
Visual Alarm Indicators
                                                                      Bit Stream Out                                                       Visual Alarm
                                                                                                                                           Indicators
                                                                          Status
                                                                            &
                                                                          Control

              120 VAC                            Existing
            or -48 VDC                         Power Supply
                                                 (2 each)
Visual Alarm Indicators                                                       System
                                                                              DC Power


                                                                    Backplane

           Figure 5: MUX/Terminal Equipment Interfaces for a transceiver card implementation

           Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
               No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                       16
  Optical Network Configurations with                                    DWDM, integrated optical components and
        Oyster-enabled Products                                          tunable lasers may also take advantage of
                                                                         Oyster Optics’ patented technologies, which
Secure transceiver cards with Oyster Optics                              can be integrated into the relevant
technologies can be implemented in all                                   transceiver cards, modules, sub-systems, or
modern network architectures. Recent                                     stand-alone devices.
advancement such as all-optical switching,




  Figure 6: Optical Network Configurations with secure transceivers cards utilizing Oyster Optics’ technologies




      Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
          No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                  17
                CONCLUSIONS                                              Optical tapping methods enable the
                                                                         extraction and sorting of large volumes of
Communications are an essential factor in                                voice and data transmitting an optical fiber.
today’s modern information technology and                                Media of all types are essentially digitized,
service based economies. Global commerce                                 organized and transmitted across optic
is     dependent      upon      the     critical                         networks via well documented standardized
communications infrastructure and relies on                              protocols. The inherent insecurity of fiber
the availability, confidentiality and integrity                          optics, and the belief that they are indeed
of data and voice transmission. Sensitive                                secure, is perhaps one of the greatest
communications and information, which are                                misconceptions in the communications
illegitimately extracted from public and                                 industry today. Corporations, governments
private networks, can be used illicitly for                              and other organizations, which choose to
financial, political or other gain. Corporate                            ignore these unseen dangers, stand to face
espionage has surpassed government                                       potentially significant losses, undue
espionage as the primary motivation behind                               exposure and brand dilution long-term.
such      actions.     Global      competitors                           Carriers must also address these blatant
increasingly seek competitive advantage,                                 network vulnerabilities and offer protection
confidential information, financial gain and                             and contractual assurances against optical
proprietary market intelligence through such                             taps to their customers. Governments must
nefarious means. Terrorism through the                                   better protect their networks from all types
disruption or destruction of the integrity and                           of optical taps, proactively pursue and
availability of the critical communications                              apprehend those who utilize such methods
infrastructure must be considered as                                     illegally, and help educate and empower
organizations around the world utilize                                   organizations and citizens against such real
increasingly sophisticated means of attack.                              threats. Those groups not willing to address
                                                                         and correct the issues surrounding optical
Optical networks have proven adept at                                    tapping techniques will find themselves at a
transporting massive amounts of information                              distinct competitive disadvantage long-term
cheaply and efficiently around the world.                                from a financial and risk exposure point-of-
Today’s communication networks of all                                    view.
types consist of fiber optic networks at the
core and spreading out towards the edges.                                Oyster Optics has a unique combination of
Further technological advances and price                                 security, monitoring, intrusion detection and
reductions have brought optical fibers to                                maintenance         technologies,       which
most corporate buildings and over time are                               specifically combat optical taps. Oyster
working their way to the final edges of the                              Optics’ proprietary technologies completely
network, onto the desktop and even into                                  secure the entire optical signal, making the
more affluent residential neighborhoods and                              extraction of data virtually impossible.
residences. Today’s corporations, and                                    Highly     sensitive    intrusion   detection
indeed the economies they support, rely                                  technologies monitor the optical fiber for
heavily upon the communications services                                 network intrusions, identify the type of
provided by optical networks.                                            breach, and locate the position of the
                                                                         disturbance in the fiber plant in real-time,
                                                                         allowing the apprehension of intruders.

      Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
          No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                  18
Output optimization technologies further
greatly limit the available light a potential                            Oyster Optics licenses its patented
intruder would have at their disposal thus                               technologies     to    optical    equipment
increasing their risk of discovery. As an                                manufacturers for inclusion in their platform
integrated solution, Oyster Optics’ secure                               at the transceiver card level or as a stand
technologies provide the greatest assurance                              alone, vendor-independent device.
of integrity, confidentiality and availability
of the fiber plant available today.


                                    Key Features of Oyster Optics Technology

• Encryption-Free, Protocol-Independent Secure Data Transmission
    ATM, IP, standard TDM
    Fast Ethernet, FDDI, SONET/SDH, etc.
    Voice, Video, Data, Imagery, etc.

• Compatible with all Modern Network Architectures
    SONET/SDH Rings up to OC-192 (OC-768 in the near future)
    WDM/DWDM Transport
    Optically Switched Networks

• Bundled Security and Network Maintenance Features in a single package
    Fiber Optic Cable Fault/Intrusion Detection & Location
    In-service OTDR capability

• Seamless Network Integration - works with any manufacturers equipment

• Backwards-compatible with existing Network Hardware




                          To obtain additional information, please contact:


                                                  Oyster Optics, Inc.
                                              853 Seventh Avenue, Suite 6E
                                               New York, New York 10019
                                                  Tel: (+1) 646-436-2437
                                                  Fax: (+1) 413-895-8292
                                               email: info@oysteroptics.com



      Copyright © 2002-2003 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
          No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
                                                                  19
References:

For up-to-date references refer to website: www.oysteroptics.com


Frankfurter Rundschau, “Glasfaser mit Durchblick”, September 4th, 2002, Mr. Gabor Papp - (In
German Language) – www.frankfurterrundschau.de

Frankfurter Allgemeine Zeitung, “Wie einfach Glasfasern angezapft werden können”, March 13th,
2002, Mr. Heinz Stüwe - (In German Language) – www.faz.de

Die Welt, “Glasfaserkabel sind nicht abhörsicher”, February 3, 2002, Mr. Gabor Papp - (In German
Language), www.welt.de/daten/2002/03/09/0309ws319100.htx?

Süddeutsche Zeitung, “Die Ganze Wahrheit”, April 6, 2000, Mr. Hubertus Knabe – (In German
Language), www.sueddeutschezeitung.de

Overview of Optical Taps for Network World Security Newsletter, February 19, 2003, Oyster Optics,
Inc. – www.oysteroptics.com

U.S. Patents 6,594,055- July 15th, 2003 - Oyster Optics, Inc.

U.S. Patents 6,469,816- October 22nd, 2002 - Oyster Optics, Inc.

U.S. Patents 6,476,952 – November 5th, 2002 - Oyster Optics, Inc.

U.S. Patent 6,265,710 – July 24, 2001 - Deutsche Telekom AG

European Patent 0 915 356 – September 9th, 1998 - Deutsche Telekom AG

Federal Bureau of Investigation and Computer Security Institute, “2002 Computer Crime and
Security Survey”, Volume VIII, Number 1, Spring 2002 – Mr. Richard Power – www.gocsi.gov




         Copyright © 2001 Oyster Optics, Inc. All rights reserved. Oyster and Oyster Optics are trademarks of Oyster Optics, Inc.
           No portion of this document may be reproduced in any manner without the prior written consent of Oyster Optics, Inc.
